DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (JP 2011101948, hereafter Yamaguchi)
With respect to claim 1, Yamaguchi teaches a printer (tape printer 110, par. 31) comprising: a conveyor (platen roller 8, par. 60) configured to perform a forward-conveyance operation in which the conveyor conveys a printing medium (print tape 17, par. 33) downstream in a conveying direction, the conveyor being configured to perform a backward-conveyance 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi.
With respect to claims 2-8, Yamaguchi teaches control of the printing and transport processes as claimed. Although Yamaguchi does not explicitly discuss obtainment processing for the instructions or printed information, these would be required steps in order for the apparatus to function and therefore, it would have been obvious to one having ordinary skill in .

Allowable Subject Matter
Claims 9-13 are allowed. The following is an examiner’s statement of reasons for allowance: 
With respect to claim 9, the prior art fails to teach or render obvious a printer as claimed, particularly including an adjusting mechanism configured to adjust a nip load at which the printing medium is nipped between the roller and the opposed member, selectively to one of at least a first load and a second load that is less than the first load; and a controller configured to execute a second conveyor-backward-conveyance processing in which the controller controls the conveyor to perform the backward-conveyance operation in a state in which the nip load is the second load. It should be noted that this is interpreted to refer to a second load having a positive value, rather than the absence of load taught in the prior art to Yamaguchi.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,078,345, US 2015/0174926 and JP 2013-060265, each teach a printer wherein a nip roller can change position during transport of a printing medium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853